NUMBER 13-20-00273-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG


ROGELIO MARTINEZ,                                                       Appellant,

                                         v.

THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 197th District Court
                       of Cameron County, Texas.


                       MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria

      On June 24, 2020, Rogelio Martinez filed a notice of appeal from a judgment

rendered in cause number 2011-DCR-2120-C in the 197th District Court of Cameron

County, Texas. According to the judgment, appellant was convicted of the first-degree

felony offense of burglary of a habitation and was sentenced to ninety-nine years of
imprisonment. See TEX. PENAL CODE ANN. § 30.02. The judgment, which was signed on

February 29, 2012, indicates that sentence was imposed in this case on February 27,

2012.

        A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Smith v.

State, 559 S.W.3d 527, 531 (Tex. Crim. App. 2018); Castillo v. State, 369 S.W.3d 196,

198 (Tex. Crim. App. 2012); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

In a criminal case, a defendant’s notice of appeal is due within thirty days after the day

sentence is imposed in open court, or ninety days after the sentence is imposed in open

court if the defendant timely files a motion for new trial. See TEX. R. APP. P. 26.2(a)(1),(2);

Smith, 559 S.W.3d at 531. While a court of appeals may extend the time to file the notice

of appeal, both the notice of appeal and the motion for extension of time must be filed

within fifteen days after the deadline for filing the notice of appeal. See id. R. 26.3. In the

absence of a timely filed notice of appeal, a court of appeals does not have jurisdiction to

address the merits of the appeal in a criminal case and can take no action other than to

dismiss the appeal for want of jurisdiction. Castillo, 369 S.W.3d at 198; Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Ex parte Matthews, 452 S.W.3d 8, 11 (Tex.

App.—San Antonio 2014, no pet.).

        Here, appellant’s notice of appeal was filed more than eight years after sentence

was imposed and is untimely. See TEX. R. APP. P. 26.2(a)(1),(2). On July 15, 2020, the

Clerk of the Court notified appellant of this defect so that it could be corrected, if possible,

and advised appellant that the appeal would be dismissed if the defect was not cured.

See TEX. R. APP. P. 37.1. Appellant did not respond to the Court’s directive. We note that

only the Texas Court of Criminal Appeals has jurisdiction to grant appellant an out-of-time



                                               2
appeal for his felony conviction. See TEX. CODE CRIM. PROC. art. 11.07; Ater v. Eighth Ct.

of Apps., 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that a writ of habeas corpus

pursuant to Article 11.07 of the Texas Code of Criminal Procedure governs out-of-time

appeals from felony convictions). This Court has no original habeas corpus jurisdiction in

criminal cases. See Bd. of Pardons and Paroles ex rel. Keene v. Ct. of Apps. for the

Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Ashorn v. State, 77 S.W.3d
405, 409 (Tex. App.—Houston [1st Dist.] 2002, pet. ref’d). Accordingly, we dismiss the

appeal and all relief sought therein for lack of jurisdiction.

                                                           NORA L. LONGORIA
                                                           Justice

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
30th day of December, 2020.




                                               3